Exhibit 10.1

 

RESTATED AND AMENDED INDEMNITY AGREEMENT

 

THIS INDEMNITY AGREEMENT, effective as of [insert the date of the original
indemnity agreement], between SICOR INC., a Delaware corporation (the
“Corporation”), and                            (the “Indemnitee”),

 

W I T N E S S E T H:

 

Whereas  Indemnitee is a member of the board of directors of the Corporation
(the “Board of Directors”) and/or is an officer of the Corporation and in such
capacity is performing a valuable service for the Corporation; and

 

Whereas  Indemnitee is willing to serve, continue to serve, and take on
additional service for or on behalf of the Corporation on the condition that he
be indemnified as herein provided; and

 

Whereas  it is intended that Indemnitee shall be paid promptly by the
Corporation all amounts necessary to effectuate in full the indemnity provided
herein.

 

N o w,  T h e r e f o r e,  in consideration of the premises and the covenants
in this Agreement, and intending to be legally bound hereby, the parties hereto
agree as follows:

 

1.                                       Services by Indemnitee.

 

Indemnitee agrees to serve as a director and/or officer of the Corporation so
long as he is duly appointed or elected and qualified in accordance with the
applicable provisions of the Restated Certificate of Incorporation and By-laws
of the Corporation or any subsidiary of the Corporation and until such time as
he resigns or fails to stand for election or is removed from his position. 
Indemnitee may at any time and for any reason resign or be removed from such
position (subject to any other contractual obligation or other obligation
imposed by operation of law), in which event the Corporation shall have no
obligation under this Agreement to continue Indemnitee in any such position.

 

2.                                       Indemnification.

 

(a)                                  The Corporation shall indemnify Indemnitee
against Expenses and Liabilities in connection with any Proceeding arising out
of acts or omissions of Indemnitee in his capacity as a director and/or an
officer of the Corporation occurring subsequent to the effective date hereof to
the fullest extent permitted by applicable law or the Restated Certificate of
Incorporation of the Corporation in effect on the effective date hereof or as
such law or Restated Certificate of Incorporation may from time to time be
amended (but, in the case of any such amendment, only to the extent such
amendment permits the Corporation to provide broader indemnification rights than
the law or Restated Certificate of Incorporation permitted the Corporation to
provide before such amendment).  The right to indemnification provided in the
Restated Certificate of Incorporation shall be presumed to have been relied upon
by Indemnitee in serving or continuing to serve the Corporation and shall be
enforceable as a contract right.  Without diminishing the scope of the
indemnification provided by this Section 2, the Corporation shall indemnify
Indemnitee whenever he is or was a party or is threatened to be made a party to
any Proceeding, including without limitation any such Proceeding brought by

 

--------------------------------------------------------------------------------


 

or in the right of the Corporation, because he is or was a director and/or
officer of the Corporation or because of anything done or not done by him in
such capacity, against Expenses and Liabilities actually and reasonably incurred
by Indemnitee or on his behalf in connection with such Proceeding, including the
costs of any investigation, defense, settlement or appeal, except that no
indemnification shall be made with respect to any claim, issue or matter if
Indemnitee was finally adjudged to be liable to the Corporation by a court of
competent jurisdiction due to his gross negligence or willful misconduct unless
and to the extent that a Delaware Court of Chancery or the court in which the
action was heard determines that Indemnitee is entitled to indemnification for
such amounts as the court deems proper.  In addition to, and not as a limitation
of, the foregoing, the rights of indemnification of Indemnitee provided under
this Agreement shall include those rights set forth in Sections 3, 7, 8 and 13
below.

 

(b)                                 Indemnitee shall be paid promptly by the
Corporation all amounts necessary to effectuate the foregoing indemnity.

 

3.                                       Advancement of Expenses.

 

All reasonable Expenses incurred by or on behalf of Indemnitee shall be advanced
from time to time by the Corporation to him within thirty (30) days after the
Corporation’s receipt of a written request for an advance of Expenses, whether
prior to or after final disposition of a Proceeding (except to the extent that
there has been a Final Adverse Determination that Indemnitee is not entitled to
be indemnified for such Expenses), including without limitation any Proceeding
brought by or in the right of the Corporation.  The written request for an
advancement of any and all Expenses under this paragraph shall contain
reasonable detail of the Expenses incurred by Indemnitee.  If required by law at
the time of such advance, Indemnitee hereby agrees to repay the amounts advanced
if it is ultimately determined that Indemnitee is not entitled to be indemnified
pursuant to the terms of this Agreement.

 

4.                                       Limitations.

 

The foregoing indemnity and advancement of Expenses shall apply only to the
extent that Indemnitee has not been indemnified and reimbursed pursuant to such
insurance as the Corporation may maintain for Indemnitee’s benefit, or
otherwise; provided, however, that notwithstanding the availability of such
other indemnification and reimbursement, Indemnitee may claim indemnification
and advancement of Expenses pursuant to this Agreement by assigning to the
Corporation, at its request, Indemnitee’s claims under such insurance to the
extent Indemnitee has been paid by the Corporation.

 

5.                                       Insurance and Funding.

 

The Corporation may purchase and maintain insurance to protect itself and/or
Indemnitee against any Expenses and Liabilities in connection with any
Proceeding to the fullest extent permitted by applicable laws.  The Corporation
may create a trust fund, grant an interest or use other means (including,
without limitation, a letter of credit) to ensure the payment of such amounts as
may be necessary to effect indemnification or advancement of Expenses as
provided in this Agreement.

 

2

--------------------------------------------------------------------------------


 

6.                                       Procedure for Determination of
Entitlement to Indemnification.

 

(a)                                  Whenever Indemnitee believes that he is
entitled to indemnification pursuant to this Agreement, Indemnitee shall submit
a written request for indemnification to the Corporation.  Any request for
indemnification shall include sufficient documentation or information reasonably
available to Indemnitee to support his claim for indemnification.  Indemnitee
shall submit his claim for indemnification within a reasonable time not to
exceed five years after any judgment, order, settlement, dismissal, arbitration
award, conviction, acceptance of a plea of nolo contendere or its equivalent,
final termination or other disposition or partial disposition of any Proceeding,
whichever is the later date for which Indemnitee requests indemnification.  The
President or the Secretary or other appropriate officer shall, promptly upon
receipt of Indemnitee’s request for indemnification, advise the Board of
Directors in writing that Indemnitee has made such request.  Determination of
Indemnitee’s entitlement to indemnification shall be made not later than ninety
(90) days after the Corporation’s receipt of Indemnitee’s written request for
such indemnification.

 

(b)                                 The Indemnitee shall be entitled to select
the forum in which Indemnitee’s request for indemnification will be heard, which
selection shall be included in the written request for indemnification required
in Section 6(a).  The forum shall be any one of the following:

 

(i)  The stockholders of the Corporation;

 

(ii)  A quorum of the Board of Directors consisting of Disinterested Directors;

 

(iii)  Independent Legal Counsel, who shall make the determination in a written
opinion; or

 

(iv)  A panel of three arbitrators, one selected by the Corporation, another by
Indemnitee and the third by the first two arbitrators selected.  If for any
reason three arbitrators are not selected within thirty (30) days after the
appointment of the first arbitrator, then selection of additional arbitrators
shall be made by the American Arbitration Association.  If any arbitrator
resigns or is unable to serve in such capacity for any reason, the American
Arbitration Association shall select his replacement.  The arbitration shall be
conducted pursuant to the commercial arbitration rules of the American
Arbitration Association now in effect.

 

If Indemnitee fails to make such designation, his claim shall be determined by
an appropriate court of the State of Delaware.

 

7.                                       Fees and Expenses of Independent Legal
Counsel.

 

The Corporation agrees to pay the reasonable fees and expenses of Independent
Legal Counsel or a panel of three arbitrators should such Counsel or such panel
of arbitrators be retained to make a determination of Indemnitee’s entitlement
to indemnification pursuant to Section 6 of this Agreement, and to fully
indemnify such Counsel or arbitrators against any and all expenses and losses
incurred by any of them arising out of or relating to this Agreement or their
engagement pursuant hereto.

 

3

--------------------------------------------------------------------------------


 

8.                                       Remedies of Indemnitee.

 

(a)                                  In the event that (i) a determination
pursuant to Section 6 hereof is made that Indemnitee is not entitled to
indemnification, (ii) advances of Expenses are not made pursuant to this
Agreement, (iii) payment has not been timely made following a determination of
entitlement to indemnification pursuant to this Agreement, or (iv) Indemnitee
otherwise seeks enforcement of this Agreement, Indemnitee shall be entitled to a
final adjudication in an appropriate court of the State of Delaware of his
rights.  Alternatively, Indemnitee at his option may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the commercial
arbitration rules of the American Arbitration Association now in effect, whose
decision is to be made within ninety (90) days following the filing of the
demand for arbitration.  The Corporation shall not oppose Indemnitee’s right to
seek any such adjudication or arbitration award.

 

(b)                                 In the event that a determination that
Indemnitee is not entitled to indemnification, in whole or in part, has been
made pursuant to Section 6 hereof, the decision in the judicial proceeding or
arbitration provided in paragraph (a) of this Section 8 shall be made de novo
and Indemnitee shall not be prejudiced by reason of a determination that he is
not entitled to indemnification.

 

(c)                                  If a determination that Indemnitee is
entitled to indemnification has been made pursuant to Section 6 hereof or
otherwise pursuant to the terms of this Agreement, the Corporation shall be
bound by such determination in the absence of (i) a misrepresentation of a
material fact by Indemnitee or (ii) a specific finding (which has become final)
by an appropriate court of the State of Delaware that all or any part of such
indemnification is expressly prohibited by law.

 

(d)                                 In any court proceeding pursuant to this
Section 8, the Corporation shall be precluded from asserting that the procedures
and presumptions of this Agreement are not valid, binding and enforceable.  The
Corporation shall stipulate in any such court or before any such arbitrator that
the Corporation is bound by all the provisions of this Agreement and is
precluded from making any assertion to the contrary.

 

(e)                                  Expenses reasonably incurred by Indemnitee
in connection with his request for indemnification under this Agreement, seeking
enforcement of this Agreement or to recover damages for breach of this Agreement
shall be borne by the Corporation.

 

9.                                       Presumptions and Effect of Certain
Proceedings.

 

No initial finding by the Board, its counsel, Independent Counsel, arbitrators
or the stockholders shall be effective to deprive Indemnitee of the protection
of this indemnity, nor shall a court or other forum to which Indemnitee may
apply for enforcement of this indemnity give any weight to any such adverse
finding in deciding any issue before it.  Upon making a request for
indemnification, Indemnitee shall be presumed to be entitled to indemnification
under this Agreement and the Company shall have the burden of proof to overcome
that presumption in reaching any contrary determination.  The termination of any
Proceeding by judgment, order, settlement, arbitration award or conviction, or
upon a plea of nolo contendere or its equivalent, shall not, of itself, (a)
adversely affect the rights of Indemnitee to indemnification except as
indemnification may be expressly prohibited under this Agreement, (b) create a
presumption that Indemnitee did not act in good faith and in a manner which he
reasonably believed to be in or not opposed to the best interests of the

 

4

--------------------------------------------------------------------------------


 

Company or (c) with respect to any criminal action or proceeding, create a
presumption that Indemnitee had reasonable cause to believe that his conduct was
unlawful.

 

10.                                 Modification, Waiver, Termination and
Cancellation.

 

No supplement, modification, termination, cancellation or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver.

 

11.                                 Notice by Indemnitee and Defense of Claim.

 

Indemnitee shall promptly notify the Corporation in writing upon being served
with any summons, citation, subpoena, complaint, indictment, information or
other document relating to any matter, whether civil, criminal, administrative
or investigative, but the omission so to notify the Corporation will not relieve
it from any liability which it may have to Indemnitee if such omission does not
prejudice the Corporation’s rights.  If such omission does prejudice the
Corporation’s rights, the Corporation will be relieved from liability only to
the extent of such prejudice; nor will such omission relieve the Corporation
from any liability which it may have to Indemnitee otherwise than under this
Agreement.  With respect to any Proceeding as to which Indemnitee notifies the
Corporation of the commencement thereof:

 

(a)                                  The Corporation will be entitled to
participate therein at its own expense; and

 

(b)                                 The Corporation jointly with any other
indemnifying party similarly notified will be entitled to assume the defense
thereof, with counsel reasonably satisfactory to Indemnitee; provided, however,
that the Corporation shall not be entitled to assume the defense of any
Proceeding if Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Corporation and Indemnitee with respect to such
Proceeding.  The Corporation will not be liable to Indemnitee under this
Agreement for any expenses subsequently incurred by Indemnitee in connection
with the defense thereof, other than reasonable costs of investigation or as
otherwise provided below.  After notice from the Corporation to Indemnitee of
its election to assume the defense thereof, (i) the Corporation shall pay the
fees and expenses of counsel selected by the Indemnitee, promptly after
statements therefor are received, and otherwise advance to such Indemnitee upon
request reimbursement of documented expenses reasonably incurred, and (ii) the
Corporation will cooperate in the defense of any such matter; provided, however,
that (A) the Corporation shall be obligated pursuant to this section to pay for
only one firm of counsel for all Indemnitees in any jurisdiction, except to the
extent there is, in the opinion of counsel to an Indemnitee, under applicable
standards of professional conduct, a conflict on any significant issue between
the positions of such Indemnitee and any other Indemnitee, in which case each
Indemnitee with a conflicting position on a significant issue shall be entitled
to retain separate counsel mutually satisfactory to the Corporation and such
Indemnitee, (B) the Indemnitees shall cooperate in the defense of any such
matter and (C) the Corporation shall not be liable for any settlement effected
without its prior written consent (which consent may not be unreasonably
withheld or delayed).  Indemnitee shall have the right to employ Indemnitee’s
own counsel in such Proceeding but except as provided above the fees and
expenses of such counsel incurred after

 

5

--------------------------------------------------------------------------------


 

notice from the Corporation of its assumption of the defense thereof shall be at
the expense of Indemnitee unless:

 

(i)                                     The employment of counsel by Indemnitee
has been authorized by the Corporation;

 

(ii)  Indemnitee shall have reasonably concluded that counsel engaged by the
Corporation may not adequately represent Indemnitee;

 

(iii) The Corporation shall not in fact have employed counsel to assume the
defense in such Proceeding or shall not in fact have assumed such defense and be
acting in connection therewith with reasonable diligence;

 

in each of which cases the fees and expenses of such counsel shall be at the
expense of the Corporation.

 

(c)                                  The Corporation shall not settle any
Proceeding in any manner which would impose any penalty or limitation on
Indemnitee without Indemnitee’s written consent; provided, however, that
Indemnitee will not unreasonably withhold his consent to any proposed
settlement.

 

12.                                 Notices.

 

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand and
receipted for by the party to whom said notice or other communication shall have
been directed, or (ii) mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed:

 

(a)                                  If to Indemnitee, to:

 

 

 

 

 

or to such other address as may have been furnished to Indemnitee

 

(b)                                 If to the Corporation, to:

 

Sicor Inc.

19 Hughes

Irvine, California 92618

 

or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.

 

13.                                 Nonexclusivity.

 

The rights of Indemnitee hereunder shall not be deemed exclusive of any other
rights to which Indemnitee may now or in the future be entitled under the
Delaware General Corporation Law, the Corporation’s Restated Certificate of
Incorporation or By-laws, or any agreements, vote of stockholders, resolution of
the Board of Directors or otherwise.

 

6

--------------------------------------------------------------------------------


 

14.                                 Certain Definitions.

 

(a)                                  “Disinterested Director” shall mean a
director of the Corporation who is not or was not a party to the Proceeding in
respect of which indemnification is being sought by Indemnitee.

 

(b)                                 “Expenses” shall include all direct and
indirect costs (including, without limitation, attorneys’ fees, retainers, court
costs, transcripts, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, all other disbursements or out-of-pocket expenses and reasonable
compensation for time spent by Indemnitee for which he is otherwise not
compensated by the Corporation) actually and reasonably incurred in connection
with a Proceeding or establishing or enforcing a right to indemnification under
this Agreement, applicable law or otherwise; provided, however, that “Expenses”
shall not include any Liabilities.

 

(c)                                  “Final Adverse Determination” shall mean
that a determination that Indemnitee is not entitled to indemnification shall
have been made pursuant to Section 6 hereof and either (i) a final adjudication
in a Delaware court or decision of an arbitrator pursuant to Section 8(a) hereof
shall have denied Indemnitee’s right to indemnification hereunder, or
(ii) Indemnitee shall have failed to file a complaint in a Delaware court or
seek an arbitrator’s award pursuant to Section 8(a) for a period of one hundred
twenty (120) days after the determination made pursuant to Section 6 hereof.

 

(d)                                 “Indemnification Period” shall mean the
period of time during which Indemnitee shall continue to serve as a director
and/or as an officer of the Corporation, and thereafter so long as Indemnitee
shall be subject to any possible Proceeding arising out of acts or omissions of
Indemnitee as a director and/or as an officer of the Corporation.

 

(e)                                  “Independent Legal Counsel” shall mean a
law firm or a member of a law firm selected by the Corporation and approved by
Indemnitee (which approval shall not be unreasonably withheld) and that neither
is presently nor in the past five years has been retained to represent:  (i) the
Corporation, in any material matter, or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder.  Notwithstanding the
foregoing, the term “Independent Legal Counsel” shall not include any person
who, under the applicable standards of professional conduct then prevailing,
would have a conflict of interest in representing either the Corporation or
Indemnitee in an action to determine Indemnitee’s right to indemnification under
this Agreement.

 

(f)                                    “Liabilities” shall mean liabilities of
any type whatsoever including, but not limited to, any judgments, fines, ERISA
excise taxes and penalties, penalties and amounts paid in settlement (including
all interest assessments and other charges paid or payable in connection with or
in respect of such judgments, fines, penalties or amounts paid in settlement) of
any proceeding.

 

(g)                                 “Proceeding” shall mean any threatened,
pending or completed action, claim, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative, including
any appeal therefrom.

 

7

--------------------------------------------------------------------------------


 

15.                                 Binding Effect, Duration and Scope of
Agreement.

 

This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of the
Corporation), spouses, heirs and personal and legal representatives.  This
Agreement shall continue in effect during the Indemnification Period, regardless
of whether Indemnitee continues to serve as a director and/or officer.

 

16.                                 Severability.

 

If any provision or provisions of this Agreement (or any portion thereof) shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:

 

(a)                                  The validity, legality and enforceability
of the remaining provisions of this Agreement shall not in any way be affected
or impaired thereby; and

 

(b)                                 To the fullest extent legally possible, the
provisions of this Agreement shall be construed so as to give effect to the
intent of any provision held invalid, illegal or unenforceable.

 

17.                                 Governing Law and Interpretation of
Agreement.

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware, as applied to contracts between Delaware
residents entered into and to be performed entirely within Delaware.  If the
laws of the State of Delaware are hereafter amended to permit the Corporation to
provide broader indemnification rights than said laws permitted the Corporation
to provide prior to such amendment, the rights of indemnification and
advancement of expenses conferred by this Agreement shall automatically be
broadened to the fullest extent permitted by the laws of the State of Delaware,
as so amended.

 

18.                                 Consent to Jurisdiction.

 

The Corporation and Indemnitee each irrevocably consent to the jurisdiction of
the courts of the State of Delaware for all purposes in connection with any
action or proceeding which arises out of or relates to this Agreement and agree
that any action instituted under this Agreement shall be brought only in the
state courts of the State of Delaware.

 

19.                                 Entire Agreement.

 

This Agreement represents the entire agreement between the parties hereto, and
there are no other agreements, contracts or understandings between the parties
hereto with respect to the subject matter of this Agreement, except as
specifically referred to herein or as provided in Section 13 hereof.

 

8

--------------------------------------------------------------------------------


 

20.                                 Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement.

 

 

 

SICOR INC.

 

 

 

 

 

By

 

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------